NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50177

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00390-RGK-23
 v.

MONICA RODRIGUEZ,                               MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    19-50253

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00390-RGK-12
 v.

ALEXIS JAIMEZ, AKA Alexis Dominic
Jaimez, AKA Alexis Dominica Jaimez, AKA
Lex, AKA Lil Travieso,

                Defendant-Appellant.

                   Appeals from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                       Argued and Submitted May 17, 2022
                              Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: OWENS and BRESS, Circuit Judges, and FITZWATER,** District Judge.

      Following a jury trial, Monica Rodriguez and Alexis Jaimez appeal their

convictions for conspiracy to distribute a controlled substance, in violation of 21

U.S.C. § 846; money laundering conspiracy, in violation of 18 U.S.C. § 1956(h);

and RICO conspiracy, in violation of 18 U.S.C. § 1962(d). Rodriguez challenges

each conviction for lack of sufficient evidence, and both defendants contest the jury

instructions and special verdict forms for each charge.1 We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      “[W]e review de novo the district court’s denial of [a] motion to acquit,

affirming the conviction if, ‘viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” United States v. Perez, 962 F.3d 420, 446 (9th

Cir. 2020) (citation omitted).

      “A preserved instructional error warrants reversal unless it is harmless beyond

a reasonable doubt[, and an] unpreserved objection is subject to plain error review.”

United States v. Rodriguez, 971 F.3d 1005, 1012 (9th Cir. 2020).


      **
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
1
  Jaimez also challenges the sufficiency of the evidence for his convictions. We
affirm Jaimez’s convictions in a concurrently filed, published opinion. The opinion
also addresses Jaimez’s challenge to the money laundering conspiracy jury
instructions.

                                          2
      1. Regarding her drug distribution conspiracy conviction, Rodriguez does not

contest the existence of the criminal enterprise, the Canta Ranas Organization

(CRO), or that it was involved in a drug distribution conspiracy. Rather, Rodriguez

challenges the sufficiency of the evidence connecting her to the conspiracy. See

United States v. Collazo, 984 F.3d 1308, 1319 (9th Cir. 2021) (en banc). But the

evidence established that Rodriguez held an elevated status in the CRO; facilitated

communications with various CRO members and its incarcerated leader, David

Gavaldon; personally sent Gavaldon drug and extortion proceeds; and benefitted

from the gang’s activities through her receipt of money and status. Viewed in the

light most favorable to the prosecution, this was sufficient to show that Rodriguez

knew the purpose and scope of the drug distribution conspiracy, intended to

effectuate its purpose, and believed she would benefit from its success. See id. at

1319–20.

      2. Sufficient evidence supported Rodriguez’s money laundering conspiracy

conviction under 18 U.S.C. § 1956(h). As we have explained in our accompanying

published opinion, the elements of a § 1956(h) violation are: (1) there was an

agreement to commit money laundering, (2) the defendant knew of the objective of

the agreement, and (3) the defendant joined the agreement with the intent to further

its unlawful purpose.    The government presented significant evidence of an

agreement to commit money laundering. And, viewing the evidence in the light


                                         3
most favorable to the prosecution, Rodriguez’s status as a high-ranking member of

a sophisticated criminal enterprise, her knowledge that the funds she sent Gavaldon

came from the CRO, and her efforts to conceal the source of funds throughout her

coded communications are together sufficient to show she knew the objective of the

money laundering agreement and intended to further its purpose.

      3. We review Rodriguez’s challenge to the money laundering conspiracy jury

instructions for plain error. See United States v. Macias, 789 F.3d 1011, 1017 (9th

Cir. 2015). Even if the district court used the instruction that Rodriguez now seeks—

omitting the line, “The government is not required to prove that the defendant knew

that his or her acts or omissions were unlawful”—it is highly unlikely “the result of

the proceeding would have been different” because sufficient evidence showed

Rodriguez knew her own actions, taken in furtherance of the conspiracy, were

unlawful. United States v. Alghazouli, 517 F.3d 1179, 1190 (9th Cir. 2008) (citation

omitted).

      4. Sufficient evidence also supported Rodriguez’s conviction for RICO

conspiracy under 18 U.S.C. § 1962(d). See United States v. Fernandez, 388 F.3d

1199, 1230-31 (9th Cir. 2004), modified, 425 F.3d 1248 (9th Cir. 2005). The

government proved Rodriguez participated in at least two predicate racketeering

acts: drug distribution conspiracy and money laundering conspiracy.              See

§§ 1962(c), 1961(5); see also Fernandez, 388 F.3d at 1259 (“[P]redicate


                                         4
racketeering acts that are themselves conspiracies may form the basis for a charge

and eventual conviction of conspiracy under § 1962(d).”). Her knowledge of and

intent to accomplish those conspiracies, together with her role in the CRO, were

sufficient to prove beyond a reasonable doubt that she joined the RICO conspiracy

knowing of its object and intending to facilitate its goals. See United States v.

Mendoza, 25 F.4th 730, 740 (9th Cir. 2022). 2

        5. The RICO conspiracy jury instructions for each defendant misstated the

law because the district court should have instructed that the jury needed to find that

each defendant specifically intended that a member of the conspiracy would commit

each element of the substantive offense. See Ocasio v. United States, 578 U.S. 282,

288 (2016). But sufficient evidence showed that each defendant committed each

element of the substantive offense—two predicate racketeering acts—and

specifically intended to do so. See Fernandez, 388 F.3d at 1259 (stating that

conspiracies constitute predicate racketeering acts under § 1962(d)). Thus, the

proper instruction would not have affected the verdict, so the given instruction was

harmless. See Perez, 962 F.3d at 441.

        6. The drug quantity jury instructions and special verdict forms, used for each

defendant’s drug distribution conspiracy and RICO conspiracy convictions,

erroneously permitted the jury to convict if it found the drug quantity and type were


2
    Appellants’ unopposed motion for judicial notice, Dkt. No. 26, is granted.

                                           5
reasonably foreseeable to the defendants or within the scope of the conspiracy

agreement. See Collazo, 984 F.3d at 1315. Instead, the government was required to

prove the conspiracy involved a specific drug quantity and type. Id. at 1336.

However, it is “uncontested and supported by overwhelming evidence,” id. (citation

omitted), that the drug distribution conspiracy involved more than 50 grams of

methamphetamine. Therefore, the instructional error in this case was harmless and

did not contribute to the guilty verdicts, and so we need not reverse the convictions.

See id.; Perez, 962 F.3d at 441.

      Additionally, failure to instruct the jury on drug quantity findings for the

RICO conspiracy charge does not mandate reversal. The jury received the quantity

instruction for the underlying drug distribution conspiracy and was instructed to fill

out the drug quantity finding for the RICO charge only if it found the defendants

guilty of the distribution conspiracy. Thus, the quantity instruction was accounted

for in the RICO conspiracy charge, and the failure to receive the same instruction

twice did not contribute to the guilty verdict. See Perez, 962 F.3d at 441.

      AFFIRMED.




                                          6